UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-7852 Exact Name of Registrant as Specified in Charter: USAA MUTUAL FUNDS TRUST Address of Principal Executive Offices and Zip Code: 9 SAN ANTONIO, TX 78288 Name and Address of Agent for Service: CHRISTOPHER P. LAIA USAA MUTUAL FUNDS TRUST 9 SAN ANTONIO, TX 78288 Registrant's Telephone Number, Including Area Code: (210) 498-0226 Date of Fiscal Year End: JULY 31 Date of Reporting Period: APRIL 30, 2010 ITEM 1. SCHEDULE OF INVESTMENTS.
